PROFESSIONALLY MANAGED PORTFOLIOS AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS AMENDMENT dated as of the 28th day of November, 2007, to the Distribution Agreement, dated as of June 1, 2006, (the "Agreement"), is by and among PROFESSIONALLY MANAGED PORTFOLIOS, a Massachusetts business trust (the “Trust”), on behalf of its series, the Hodges Fund, HODGES CAPITAL MANAGEMENT, INC., the investment advisor (the “Advisor”) and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor”). WHEREAS, the parties to the Agreement desire to amend the Agreement to add a fund in the manner set forth herein; NOW THEREFORE, pursuant to section 11 of the Agreement, the parties hereby amend the Agreement as follows: Exhibit A of the Agreement shall be amended and replaced in its entirety by the Amended Exhibit A (“Amended Exhibit A”) attached herein. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. PROFESSIONALLY MANAGED QUASAR DISTRIBUTORS, LLC PORTFOLIOS By: /s/ Robert M. Slotky By: /s/ James R. Schoenike Name: Robert M. Slotky Name: James R. Schoenike Title: President Title: President HODGES CAPITAL MANAGEMENT, INC. By:/s/ Donald W. Hodges Name: Donald W. Hodges Title: Chairman 1 Amended Exhibit A to the Distribution Agreement – Professionally Managed Portfolios Separate Series Name of Series Date Added Hodges Fund 11/18/2002 Hodges Small Cap Fund on or after 12/18/2007 2
